Case: 15-51119      Document: 00513466926         Page: 1    Date Filed: 04/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-51119
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                  Summary Calendar                              FILED
                                                                            April 15, 2016
                                                                           Lyle W. Cayce
VICTOR ROJAS,                                                                   Clerk

                                                 Plaintiff-Appellant
v.

GINNIE KIRKPATRICK, In Her Official and Individual Capacities;
CLAYTON KLEEN, In His Official and Individual Capacities; J. P. WILSON,
In His Official and Individual Capacities; CHERYL POUNDS, In Her Official
and Individual Capacities; GARY BOSHEARS, In His Official and Individual
Capacities,

                                                 Defendants-Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:15-CV-354


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       Affirmed. See Rule 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.